EXHIBIT CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Consolidated Statements of Operations (Unaudited; in thousands, except per share amounts) Three Months Ended March 31, 2010 2009 REVENUES: Minimum rents $ 168,821 $ 171,937 Percentage rents 4,013 4,804 Other rents 4,576 4,280 Tenant reimbursements 79,823 81,484 Management, development and leasing fees 1,706 2,465 Other 7,237 6,090 Total revenues 266,176 271,060 EXPENSES: Property operating 38,897 44,017 Depreciation and amortization 72,012 78,311 Real estate taxes 24,992 24,154 Maintenance and repairs 16,184 15,994 General and administrative 11,074 11,479 Other 6,701 5,157 Total expenses 169,860 179,112 Income from operations 96,316 91,948 Interest and other income 1,051 1,581 Interest expense (73,460 ) (71,885 ) Loss on impairment of investment - (7,706 ) Gain (loss) on sales of real estate assets 866 (139 ) Equity in earnings of unconsolidated affiliates 539 1,534 Income tax benefit (provision) 1,877 (603 ) Income from continuing operations 27,189 14,730 Operating income (loss) of discontinued operations 14 (66 ) Loss on discontinued operations - (60 ) Net income 27,203 14,604 Net income attributable to noncontrolling interests in: Operating partnership (4,110 ) (1,306 ) Other consolidated subsidiaries (6,137 ) (6,131 ) Net income attributable to the Company 16,956 7,167 Preferred dividends (6,028 ) (5,455 ) Net income available to common shareholders $ 10,928 $ 1,712 Basic earnings per share available to common shareholders: Income from continuing operations, net of preferred dividends $ 0.08 $ 0.03 Discontinued operations - - Net income available to common shareholders $ 0.08 $ 0.03 Weighted average common shares outstanding 137,967 66,407 Diluted earnings per share available to common shareholders: Income from continuing operations, net of preferred dividends $ 0.08 $ 0.03 Discontinued operations - - Net income available to common shareholders $ 0.08 $ 0.03 Weighted average common and potential dilutive common shares outstanding 138,006 66,439 Amounts available to common shareholders: Income from continuing operations, net of preferred dividends $ 10,918 $ 1,784 Discontinued operations 10 (72 ) Net income available to common shareholders $ 10,928 $ 1,712 1 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 The Company's calculation of FFO allocable to Company shareholders is as follows: (in thousands, except per share data) Three Months Ended March 31, 2010 2009 Net income available to common shareholders $ 10,928 $ 1,712 Noncontrolling interest in earnings of operating partnership 4,110 1,306 Depreciation and amortization expense of: Consolidated properties 72,012 78,311 Unconsolidated affiliates 6,885 7,509 Non-real estate assets (219 ) (247 ) Noncontrolling interests' share of depreciation and amortization (145 ) (201 ) Loss on discontinued operations - 60 Funds from operations of the operating partnership $ 93,571 $ 88,450 Funds from operations per diluted share $ 0.49 $ 0.76 Weighted average common and potential dilutive common shares outstanding with operating partnership units fully converted 189,955 117,050 Reconciliation of FFO of the operating partnershipto FFO allocable to common shareholders: Funds from operations of the operating partnership $ 93,571 $ 88,450 Percentage allocable to common shareholders (1) 72.65 % 56.75 % Funds from operations allocable to common shareholders $ 67,979 $ 50,195 (1) Represents the weighted average number of common shares outstanding for the period divided by thesum of the weighted average number of common shares and the weighted average number of operating partnership units outstanding during the period. See the reconciliation of shares and operatingpartnership units outstanding on page 4. SUPPLEMENTAL FFO INFORMATION: Lease termination fees $ 531 $ 2,543 Lease termination fees per share $ - $ 0.02 Straight-line rental income $ 1,316 $ 1,731 Straight-line rental income per share $ 0.01 $ 0.01 Gains on outparcel sales $ 816 $ 425 Gains on outparcel sales per share $ - $ - Amortization of acquired above- and below-market leases $ 838 $ 1,548 Amortization of acquired above- and below-market leases per share $ - $ 0.01 Amortization of debt premiums $ 1,662 $ 2,035 Amortization of debt premiums per share $ 0.01 $ 0.02 Income tax benefit (provision) $ 1,877 $ (603 ) Income tax benefit (provision) per share $ 0.01 $ (0.01 ) Abandoned projects expense $ 99 $ 76 Abandoned projects expense per share $ - $ - Loss on impairment of investment $ - $ (7,706 ) Loss on impairment of investment per share $ - $ (0.07 ) 2 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Same-Center Net Operating Income (Dollars in thousands) Three Months Ended March 31, 2010 2009 Net income attributable to the Company $ 16,956 $ 7,167 Adjustments: Depreciation and amortization 72,012 78,311 Depreciation and amortization from unconsolidated affiliates 6,885 7,509 Noncontrolling interests' share of depreciation and amortization in other consolidated subsidiaries (145 ) (201 ) Interest expense 73,460 71,885 Interest expense from unconsolidated affiliates 7,228 7,865 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (234 ) (273 ) Abandoned projects expense 99 76 (Gain) loss on sales of real estate assets (866 ) 139 (Gain) loss on sales of real estate assets of unconsolidated affiliates 50 (564 ) Loss on impairment of investment - 7,706 Income tax (benefit) provision (1,877 ) 603 Net income attributable to noncontrolling interest in earnings of operating partnership 4,110 1,306 Loss on discontinued operations - 60 Operating partnership's share of total NOI 177,678 181,589 General and administrative expenses 11,074 11,479 Management fees and non-property level revenues (6,746 ) (8,277 ) Operating partnership's share of property NOI 182,006 184,791 Non-comparable NOI (1,501 ) (547 ) Total same-center NOI $ 180,505 $ 184,244 Total same-center NOI percentage change -2.0 % Total same-center NOI $ 180,505 $ 184,244 Less lease termination fees (531 ) (2,472 ) Total same-center NOI, excluding lease termination fees $ 179,974 $ 181,772 Malls $ 162,934 $ 164,290 Associated centers 7,795 7,821 Community centers 4,115 4,277 Office and other 5,130 5,384 Total same-center NOI, excluding lease termination fees $ 179,974 $ 181,772 Percentage Change: Malls -0.8 % Associated centers -0.3 % Community centers -3.8 % Office and other -4.7 % Total same-center NOI, excluding lease termination fees -1.0 % 3 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Company's Share of Consolidated and Unconsolidated Debt (Dollars in thousands) March 31, 2010 Fixed Rate Variable Rate Total Consolidated debt $ 3,934,296 $ 1,524,281 $ 5,458,577 Noncontrolling interests' share of consolidated debt (23,731 ) (928 ) (24,659 ) Company's share of unconsolidated affiliates' debt 402,570 191,604 594,174 Company's share of consolidated and unconsolidated debt $ 4,313,135 $ 1,714,957 $ 6,028,092 Weighted average interest rate 5.94 % 2.89 % 5.07 % March 31, 2009 Fixed Rate Variable Rate Total Consolidated debt $ 4,580,821 $ 1,514,076 $ 6,094,897 Noncontrolling interests' share of consolidated debt (23,477 ) (928 ) (24,405 ) Company's share of unconsolidated affiliates' debt 408,342 166,754 575,096 Company's share of consolidated and unconsolidated debt $ 4,965,686 $ 1,679,902 $ 6,645,588 Weighted average interest rate 5.95 % 1.78 % 4.90 % Debt-To-Total-Market Capitalization Ratio as of March 31, 2010 (In thousands, except stock price) Shares Outstanding Stock Price (1) Value Common stock and operating partnership units 189,965 $ 13.70 $ 2,602,521 7.75% Series C Cumulative Redeemable Preferred Stock 460 250.00 115,000 7.375% Series D Cumulative Redeemable Preferred Stock 1,330 250.00 332,500 Total market equity 3,050,021 Company's share of total debt 6,028,092 Total market capitalization $ 9,078,113 Debt-to-total-market capitalization ratio 66.4 % (1) Stock price for common stock and operating partnership units equals the closing price of the common stock on March 31, 2010.The stock price for the preferred stock represents the liquidation preference of each respective series of preferred stock. Reconciliation of Shares and Operating Partnership Units Outstanding (In thousands) Three Months Ended March 31, 2010: Basic Diluted Weighted average shares - EPS 137,967 138,006 Weighted average operating partnership units 51,949 51,949 Weighted average shares- FFO 189,916 189,955 2009: Weighted average shares - EPS 66,407 66,439 Weighted average operating partnership units 50,611 50,611 Weighted average shares- FFO 117,018 117,050 Dividend Payout Ratio Three Months Ended March 31, 2010 2009 Weighted average cash dividend per share $ 0.23106 $ 0.21763 FFO per diluted, fully converted share $ 0.49 $ 0.76 Dividend payout ratio 47.2 % 28.6 % 4 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Consolidated Balance Sheets (Unaudited; in thousands, except share data) March 31, 2010 December 31, 2009 ASSETS Real estate assets: Land $ 946,570 $ 946,750 Buildings and improvements 7,576,916 7,569,015 8,523,486 8,515,765 Less accumulated depreciation (1,568,868 ) (1,505,840 ) 6,954,618 7,009,925 Developments in progress 91,321 85,110 Net investment in real estate assets 7,045,939 7,095,035 Cash and cash equivalents 50,215 48,062 Receivables: Tenant, net of allowance 66,783 73,170 Other 8,668 8,162 Mortgage and other notes receivable 39,051 38,208 Investments in unconsolidated affiliates 186,628 186,523 Intangible lease assets and other assets 270,656 279,950 $ 7,667,940 $ 7,729,110 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgage and other indebtedness $ 5,458,577 $ 5,616,139 Accounts payable and accrued liabilities 248,323 248,333 Total liabilities 5,706,900 5,864,472 Commitments and contingencies Redeemable noncontrolling interests: Redeemable noncontrolling partnership interests 28,520 22,689 Redeemable noncontrolling preferred joint venture interest 421,506 421,570 Total redeemable noncontrolling interests 450,026 444,259 Shareholders' equity: Preferred Stock, $.01 par value, 15,000,000 shares authorized: 7.75% Series C Cumulative Redeemable Preferred Stock, 460,000 shares outstanding 5 5 7.375% Series D Cumulative Redeemable Preferred Stock, 1,330,000 and 700,000 shares outstanding in 2010 and 2009, respectively 13 7 Common Stock, $.01 par value, 350,000,000 shares authorized, 138,016,637 and 137,888,408 issued and outstanding in 2010 and 2009, respectively 1,380 1,379 Additional paid-in capital 1,512,607 1,399,654 Accumulated other comprehensive income 2,665 491 Accumulated deficit (300,314 ) (283,640 ) Total shareholders' equity 1,216,356 1,117,896 Noncontrolling interests 294,658 302,483 Total equity 1,511,014 1,420,379 $ 7,667,940 $ 7,729,110 5 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 The Company presents the ratio of earnings before interest, taxes, depreciation and amortization (EBITDA) to interest because the Company believes that the EBITDA to interest coverage ratio, along with cash flows from operating activities, investing activities and financing activities, provides investors an additional indicator of the Company's ability to incur and service debt. Ratio of EBITDA to Interest Expense (Dollars in thousands) Three Months Ended March 31, 2010 2009 EBITDA: Net income attributable to the Company $ 16,956 $ 7,167 Adjustments: Depreciation and amortization 72,012 78,311 Depreciation and amortization from unconsolidated affiliates 6,885 7,509 Noncontrolling interests' share of depreciation and amortization in other consolidated subsidiaries (145 ) (201 ) Interest expense 73,460 71,885 Interest expense from unconsolidated affiliates 7,228 7,865 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (234 ) (273 ) Income and other taxes (1,710 ) 802 Loss on impairment of investment - 7,706 Abandoned projects 99 76 Net income attributable to noncontrolling interest in earnings of operating partnership 4,110 1,306 Loss on discontinued operations - 60 Company's share of total EBITDA $ 178,661 $ 182,213 Interest Expense: Interest expense $ 73,460 $ 71,885 Interest expense from unconsolidated affiliates 7,228 7,865 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (234 ) (273 ) Company's share of total interest expense $ 80,454 $ 79,477 Ratio of EBITDA to Interest Expense 2.22 2.29 Reconciliation of EBITDA to Cash Flows Provided By Operating Activities (In thousands) Three Months Ended March 31, 2010 2009 Company's share of total EBITDA $ 178,661 $ 182,213 Interest expense (73,460 ) (71,885 ) Noncontrolling interests' share of interest expense inother consolidated subsidiaries 234 273 Income and other taxes 1,710 (802 ) Depreciation and amortization of non-real estate assetsincluded in operating expense 871 918 Amortization of deferred financing costs and debt premiums (discounts) 1,397 (623 ) Amortization of above- and below- market leases (882 ) (1,557 ) Depreciation and interest expense from unconsolidated affiliates (14,113 ) (15,374 ) Noncontrolling interests' share of depreciation and amortizationin other consolidated subsidiaries 145 201 Noncontrolling interests in earnings ofother consolidated subsidiaries 6,137 6,131 (Gain) loss on outparcel sales (866 ) 139 Realized foreign currency loss 169 48 Equity in earnings of unconsolidated affiliates (539 ) (1,534 ) Distributions from unconsolidated affiliates 1,022 3,727 Income tax effect from share-based compensation (1,270 ) - Share-based compensation expense 979 970 Provision for doubtful accounts 1,455 2,131 Change in deferred tax assets (486 ) (309 ) Changes in operating assets and liabilities (12,754 ) (12,932 ) Cash flows provided by operating activities $ 88,410 $ 91,735 6 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Schedule of Mortgage and Other Indebtedness as of March 31, 2010 (Dollars in thousands) Balance Location Property Original Maturity Date Optional Extended Maturity Date Interest Rate Balance Fixed Variable Operating Properties: Spartanburg, SC WestGate Crossing Jul-10 - 8.42% $8,988 $8,988 $- Pearland, TX Pearland Office Jul-10 Jul-12 1.40% 7,563 (a) - 7,563 Pearland, TX Pearland Town Center Jul-10 Jul-12 1.40% 126,586 (a) - 126,586 Burnsville, MN Burnsville Center Aug-10 - 8.00% 61,021 61,021 - Roanoke, VA Valley View Mall Sep-10 - 8.61% 40,851 40,851 - Beaumont, TX Parkdale Crossing Sep-10 - 5.01% 7,612 7,612 - Beaumont, TX Parkdale Mall Sep-10 - 5.01% 48,210 48,210 - Burlington, NC Alamance Crossing Sep-10 Sep-11 1.49% 61,282 (b) 40,000 21,282 Nashville, TN CoolSprings Galleria Sep-10 - 6.22% 120,804 120,804 - Stillwater, OK Lakeview Pointe Nov-10 - 1.24% 14,950 - 14,950 D'lberville, MS The Promenade Dec-10 Dec-11 2.08% 78,005 (c) - 78,005 Stroud, PA Stroud Mall Dec-10 - 8.42% 29,677 29,677 - Wausau, WI Wausau Center Dec-10 - 6.70% 11,104 11,104 - York, PA York Galleria Dec-10 - 8.34% 47,404 47,404 - Statesboro, GA Statesboro Crossing Feb-11 Feb-13 1.25% 16,094 - 16,094 St. Louis, MO West County Center - restaurant village Mar-11 Mar-13 1.24% 29,115 - 29,115 Pittsburgh,PA Settler's Ridge Jun-11 Dec-12 3.24% 51,661 - 51,661 Lexington, KY Fayette Mall Jul-11 - 7.00% 86,555 86,555 - St. Louis, MO Mid Rivers Mall Jul-11 - 7.24% 78,748 78,748 - Panama City, FL Panama City Mall Aug-11 - 7.30% 36,974 36,974 - Chattanooga, TN CBL Center II Aug-11 - 4.50% 11,599 - 11,599 Asheville,NC Asheville Mall Sep-11 - 6.98% 63,117 63,117 - Nashville, TN Rivergate Mall Sep-11 Sep-13 5.85% 87,500 (d) 87,500 - Milford, CT Milford Marketplace Jan-12 Jan-13 3.73% 17,050 - 17,050 Ft. Smith, AR Massard Crossing Feb-12 - 7.54% 5,478 5,478 - Houston, TX Willowbrook Plaza Feb-12 - 7.54% 28,032 28,032 - Vicksburg, MS Pemberton Plaza Feb-12 - 7.54% 1,872 1,872 - High Point, NC Oak Hollow Mall Feb-12 - 4.50% 39,597 39,597 - Fayetteville, NC Cross Creek Mall Apr-12 - 7.40% 58,794 58,794 - Colonial Heights, VA Southpark Mall May-12 - 7.00% 32,995 32,995 - Asheboro, NC Randolph Mall Jul-12 - 6.50% 13,208 13,208 - Douglasville, GA Arbor Place Jul-12 - 6.51% 68,580 68,580 - Douglasville, GA The Landing at Arbor Place Jul-12 - 6.51% 7,742 7,742 - Jackson, TN Old Hickory Mall Jul-12 - 6.51% 30,293 30,293 - Louisville, KY Jefferson Mall Jul-12 - 6.51% 38,203 38,203 - North Charleston, SC Northwoods Mall Jul-12 - 6.51% 54,696 54,696 - Racine, WI Regency Mall Jul-12 - 6.51% 29,956 29,956 - Saginaw, MI Fashion Square Jul-12 - 6.51% 52,508 52,508 - Spartanburg, SC WestGate Mall Jul-12 - 6.50% 47,449 47,449 - Chattanooga, TN CBL Center Aug-12 - 6.25% 13,348 13,348 - Livonia, MI Laurel Park Place Dec-12 - 8.50% 46,968 46,968 - Monroeville, PA Monroeville Mall Jan-13 - 5.73% 116,488 116,488 - Greensburg, PA Westmoreland Mall Mar-13 - 5.05% 70,760 70,760 - St. Louis, MO West County Center Apr-13 - 5.19% 151,381 151,381 - Columbia, SC Columbia Place Sep-13 - 5.45% 29,019 29,019 - St. Louis, MO South County Center Oct-13 - 4.96% 77,029 77,029 - Joplin, MO Northpark Mall Mar-14 - 5.75% 36,838 36,838 - Laredo, TX Mall del Norte Dec-14 - 5.04% 113,400 113,400 - Fairview Heights, IL St. Clair Square Jan-15 - 4.25% 72,000 (e) - 72,000 Rockford, IL CherryVale Mall Oct-15 - 5.00% 87,317 87,317 - Brookfield, IL Brookfield Square Nov-15 - 5.08% 97,780 97,780 - Madison, WI East Towne Mall Nov-15 - 5.00% 74,432 74,432 - Madison, WI West Towne Mall Nov-15 - 5.00% 105,135 105,135 - Bloomington, IL Eastland Mall Dec-15 - 5.85% 59,400 59,400 - Decatur, IL Hickory Point Mall Dec-15 - 5.85% 31,189 31,189 - Overland Park, KS Oak Park Mall Dec-15 - 5.85% 275,700 275,700 - 7 Balance Location Property Original Maturity Date Optional Extended Matrity Date Interest Rate Balance Fixed Variable Janesville, WI Janesville Mall Apr-16 - 8.38% 8,830 8,830 - Akron, OH Chapel Hill Mall Aug-16 - 6.10% 73,396 73,396 - Chattanooga, TN Hamilton Place Aug-16 - 5.86% 111,291 111,291 - Chesapeake, VA Greenbrier Mall Aug-16 - 5.91% 80,887 80,887 - Midland, MI Midland Mall Aug-16 - 6.10% 36,221 36,221 - St. Louis, MO Chesterfield Mall Sep-16 - 5.74% 140,000 140,000 - Southaven, MS Southaven Towne Center Jan-17 - 5.50% 43,915 43,915 - Cary, NC Cary Towne Center Mar-17 - 8.50% 68,196 68,196 - Charleston, SC Citadel Mall Apr-17 - 5.68% 72,179 72,179 - Chattanooga, TN Hamilton Corner Apr-17 - 5.67% 16,354 16,354 - Fairview Heights, IL The Shoppes at St. Clair Square Apr-17 - 5.67% 21,595 21,595 - Lafayette, LA Mall of Acadiana Apr-17 - 5.67% 144,342 144,342 - Layton, UT Layton Hills Mall Apr-17 - 5.66% 103,165 103,165 - Lexington, KY The Plaza at Fayette Mall Apr-17 - 5.67% 42,612 42,612 - Cincinnati, OH Eastgate Crossing May-17 - 5.66% 16,067 16,067 - Nashville, TN Courtyard at Hickory Hollow Oct-18 - 6.00% 1,785 1,785 - Nashville, TN Hickory Hollow Mall Oct-18 - 6.00% 30,885 30,885 - Winston-Salem, NC Hanes Mall Oct-18 - 6.99% 161,600 161,600 - Daytona Beach, FL Volusia Mall Jul-19 - 8.00% 56,996 56,996 - Terre Haute, IN Honey Creek Mall Jul-19 - 8.00% 33,133 33,133 - SUBTOTAL $ 4,373,506 $3,927,601 $ 445,905 Weighted average interest rate 5.61% 5.97% 2.46% Debt Premiums (Discounts): (f) Roanoke, VA Valley View Mall Sep-10 - 8.61% $708 $708 $ - St. Louis, MO Mid Rivers Mall Jul-11 - 7.24% 1,680 1,680 - Fayetteville, NC Cross Creek Mall Apr-12 - 7.40% 2,735 2,735 - Colonial Heights, VA Southpark Mall May-12 - 7.00% 1,242 1,242 - Livonia, MI Laurel Park Place Dec-12 - 8.50% 3,968 3,968 - Monroeville, PA Monroeville Mall Jan-13 - 5.73% 1,259 1,259 - St. Louis, MO West County Center Apr-13 - 5.19% (2,469) (2,469) - St. Louis, MO South County Center Oct-13 - 4.96% (1,296) (1,296) - Joplin, MO Northpark Mall Mar-14 - 5.75% 304 304 - St. Louis, MO Chesterfield Mall Sep-16 - 5.74% (1,756) (1,756) - SUBTOTAL $ 6,375 $ 6,375 $- Weighted average interest rate 4.60% 4.60% Total Loans On Operating Properties And Debt Premiums (Discounts) $ 4,379,881 $3,933,976 $ 445,905 Weighted average interest rate 5.61% 5.97% 2.46% Credit Facilities: Secured credit facilities: $560,000 capacity Aug-11 Apr-14 2.55% $ 376,532 $- $ 376,532 $525,000 capacity Feb-12 Feb-13 5.50% 262,850 - 262,850 $105,000 capacity Jun-11 - 4.50% 1,500 - 1,500 Total secured facilities 3.76% 640,882 - 640,882 Unsecured term facilities: General Apr-11 Apr-13 1.95% 228,000 - 228,000 Starmount Nov-10 Nov-12 1.50% 209,494 - 209,494 Total term facilities 1.73% 437,494 - 437,494 SUBTOTAL 2.94% $ 1,078,376 $ - $1,078,376 Other $320 $320 $- Total Consolidated Debt $ 5,458,577 $3,934,296 $ 1,524,281 Weighted average interest rate 5.08% 5.97% 2.80% 8 Balance Location Property Original Maturity Date Optional Extended Maturity Date Interest Rate Balance Fixed Variable Plus CBL's Share Of Unconsolidated Affiliates' Debt: Huntsville, AL Parkway Place Jun-10 - 1.23% $25,624 $- $25,624 Lee's Summit, MO Summit Fair Jun-10 - 5.23% 19,900 (g) - 19,900 Del Rio, TX Plaza del Sol Aug-10 - 9.15% 164 164 - West Melbourne, FL Hammock Landing Phase II Aug-10 Aug-11 2.23% 3,276 - 3,276 Ft. Myers, FL Gulf Coast Town Center Phase III Apr-11 Apr-12 1.73% 11,561 - 11,561 West Melbourne, FL Hammock Landing Aug-11 Aug-13 4.50% 41,602 - 41,602 York, PA York Town Center Oct-11 - 1.48% 20,278 - 20,278 Port Orange, FL The Pavilion at Port Orange Dec-11 Dec-13 4.50% 69,363 - 69,363 Greensboro, NC Bank of America Building Apr-13 - 5.33% 4,625 4,625 - Greensboro, NC First Citizens Bank Building Apr-13 - 5.33% 2,555 2,555 - Greensboro, NC First National Bank Building Apr-13 - 5.33% 405 405 - Greensboro, NC Friendly Shopping Center Apr-13 - 5.33% 38,813 38,813 - Greensboro, NC Friendly Center Office Building Apr-13 - 5.33% 1,100 1,100 - Greensboro, NC Green Valley Office Building Apr-13 - 5.33% 971 971 - Greensboro, NC Renaissance Center Phase II Apr-13 - 5.22% 7,850 7,850 - Greensboro, NC Wachovia Office Building Apr-13 - 5.33% 1,533 1,533 - Myrtle Beach, SC Coastal Grand-Myrtle Beach Oct-14 - 5.09% 43,815 (h) 43,815 - El Centro, CA Imperial Valley Mall Sep-15 - 4.99% 33,434 33,434 - Raleigh, NC Triangle Town Center Dec-15 - 5.74% 96,534 96,534 - Greensboro, NC Renaissance Center Phase I Jul-16 - 5.61% 17,713 17,713 - Clarksville, TN Governor's Square Mall Sep-16 - 8.23% 12,160 12,160 - Paducah, KY Kentucky Oaks Mall Jan-17 - 5.27% 13,574 13,574 - Greensboro, NC The Shops at Friendly Jan-17 - 5.90% 21,549 21,549 - Harrisburg, PA High Pointe Commons May-17 - 5.74% 7,424 7,424 - Ft. Myers, FL Gulf Coast Town Center Phase I Jul-17 - 5.60% 95,400 95,400 - Harrisburg, PA High Pointe Commons Phase II Jul-17 - 6.10% 2,951 2,951 - SUBTOTAL $594,174 $ 402,570 $191,604 Less Noncontrolling Interests' Share Of Consolidated Debt: Minority Interest % Chattanooga, TN CBL Center 8.00% 6.25% $(1,068) $(1,068) $- Chattanooga, TN CBL Center II 8.00% 4.50% (928) - (928) Chattanooga, TN Hamilton Corner 10.00% 5.67% (1,635) (1,635) - Chattanooga, TN Hamilton Place 10.00% 5.86% (11,129) (11,129) - High Point, NC Oak Hollow Mall 25.00% 4.50% (9,899) (9,899) - SUBTOTAL $ (24,659) $ (23,731) $(928) Company's Share Of Consolidated And Unconsolidated Debt $ 6,028,092 $ 4,313,135 $ 1,714,957 Weighted average interest rate 5.07% 5.94% 2.89% 9 Balance Location Property Original Maturity Date Optional Extended Maturity Date Interest Rate Balance Fixed Variable Total Debt of Unconsolidated Affiliates: Huntsville, AL Parkway Place Jun-10 - 1.23% $51,248 $- $51,248 Lee's Summit, MO Summit Fair Jun-10 - 5.23% 73,703 (g) - 73,703 Del Rio, TX Plaza del Sol Aug-10 - 9.15% 324 324 - West Melbourne, FL Hammock Landing Aug-10 Aug-11 2.23% 3,276 - 3,276 Ft. Myers, FL Gulf Coast Town Center Phase III Apr-11 Apr-12 1.73% 11,561 - 11,561 West Melbourne, FL Hammock Landing Phase I Aug-11 Aug-13 4.50% 41,602 - 41,602 York, PA York Town Center Oct-11 - 1.48% 40,556 - 40,556 Port Orange, FL The Pavilion at Port Orange Dec-11 Jun-13 4.50% 69,363 - 69,363 Greensboro, NC Bank of America Building Apr-13 - 5.33% 9,250 9,250 - Greensboro, NC First Citizens Bank Building Apr-13 - 5.33% 5,110 5,110 - Greensboro, NC First National Bank Building Apr-13 - 5.33% 809 809 - Greensboro, NC Friendly Shopping Center Apr-13 - 5.33% 77,625 77,625 - Greensboro, NC Friendly Center Office Building Apr-13 - 5.33% 2,199 2,199 - Greensboro, NC Green Valley Office Building Apr-13 - 5.33% 1,941 1,941 - Greensboro, NC Renaissance Center Phase II Apr-13 - 5.22% 15,700 15,700 - Greensboro, NC Wachovia Office Building Apr-13 - 5.33% 3,066 3,066 - Myrtle Beach, SC Coastal Grand-Myrtle Beach Oct-14 - 5.09% 87,630 (h) 87,630 - El Centro, CA Imperial Valley Mall Sep-15 - 4.99% 55,724 55,724 - Raleigh, NC Triangle Town Center Dec-15 - 5.74% 193,069 193,069 - Greensboro, NC Renaissance Center Phase I Jul-16 - 5.61% 35,425 35,425 - Clarksville, TN Governor's Square Mall Sep-16 - 8.23% 25,600 25,600 - Paducah, KY Kentucky Oaks Mall Jan-17 - 5.27% 27,149 27,149 - Greensboro, NC The Shops at Friendly Jan-17 - 5.90% 43,097 43,097 - Harrisburg, PA High Pointe Commons May-17 - 5.74% 14,848 14,848 - Ft. Myers, FL Gulf Coast Town Center Phase I Jul-17 - 5.60% 190,800 190,800 - Harrisburg, PA High Pointe Commons Phase II Jul-17 - 6.10% 5,902 5,902 - $1,086,577 $795,268 $291,309 Weighted average interest rate 5.04% 5.59% 3.55% (a) The Company has entered into an interest rate cap on a notional amount of $129,000 related to it's Pearland, TX properties to limit the maximum rate of interest that may be applied to the variable-rate loan to 5.55%.The cap terminates in July 2010. (b) The Company has entered into an interest rate swap on a notional amount of $40,000 related to Alamance Crossing to effectively fix the interest rate on that variable-rate loan.Therefore, this amount is currently reflected as having a fixed rate.The swap terminates in November 2010. (c) The Company has entered into an interest rate cap on a notional amount of $80,000 related to The Promenade to limit the maximum interest rate that may be applied to the variable-rate loan to 4.00%.The cap terminates in December 2010.Loan proceeds in the amount of $67,671 of the total debt balance reported have been drawn by the Company and the remainder of the balance has been placed in a restricted cash account to provide for future development costs to be incurred. (d) The Company has entered into an interest rate swap on a notional amount of $87,500 related to Rivergate Mall to effectively fix the interest rate on that variable-rate loan.Therefore, this amount is currently reflected as having a fixed rate.The swap terminates in September 2010. (e) The Company has entered into an interest rate cap on a notional amount of $72,000, amortizing to $69,375 over the term of the cap, related to St. Clair Square to limit the maximum interest rate that may be applied to the variable-rate loan to 7.00%.The cap terminates in January 2012. (f) The weighted average interest rates used for debt premiums (discounts) reflect the market interest rate in effect as of the assumption of the related debt. (g) Represents the 27% share of the outstanding balance of the construction financing that the Company has guaranteed.The maximum amount that the Company has guaranteed is $31,554. (h) Represents a first mortgage securing the property.In addition to the first mortgage, there is also $18,000 of B-notes that are payable to the Company and its joint venture partner, each of which hold 10 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Schedule of Maturities of Mortgage and Other Indebtedness as of March 31, (Dollars in thousands) Based on Maturity Dates As Though All Extension Options Available Have Been Exercised as of March 31, 2010: Year Consolidated Debt CBL's Share of Unconsolidated Affiliates' Debt Noncontrolling Interests' Share of Consolidated Debt CBL's Share of Consolidated and Unconsolidated Debt % of Total 2010 $ 390,621 $ 45,688 $ - $ 436,309 7.24 % 2011 417,780 23,554 (928 ) 440,406 7.31 % 2012 965,023 11,561 (10,967 ) 965,617 16.01 % 2013 1,085,286 168,817 - 1,254,103 20.80 % 2014 526,770 43,815 - 570,585 9.47 % 2015 802,953 129,968 - 932,921 15.48 % 2016 450,625 29,873 (11,129 ) 469,369 7.79 % 2017 528,425 140,898 (1,635 ) 667,688 11.08 % 2018 194,270 - - 194,270 3.22 % 2019 90,129 - - 90,129 1.49 % 2020 320 - - 320 0.00 % Face Amount of Debt 5,452,202 594,174 (24,659 ) 6,021,717 99.89 % Net Premiums on Debt 6,375 - - 6,375 0.11 % Total $ 5,458,577 $ 594,174 $ (24,659 ) $ 6,028,092 100.00 % Based on Original Maturity Dates as of March 31, 2010: Year Consolidated Debt CBL's Share of UnconsolidatedAffiliates' Debt NoncontrollingInterests' Share ofConsolidated Debt CBL's Share ofConsolidated and Unconsolidated Debt % of Total 2010 $ 873,551 $ 48,964 $ - $ 922,515 15.31 % 2011 1,067,395 142,804 (928 ) 1,209,271 20.06 % 2012 849,619 - (10,967 ) 838,652 13.90 % 2013 444,677 57,852 - 502,529 8.34 % 2014 150,238 43,815 - 194,053 3.22 % 2015 802,953 129,968 - 932,921 15.48 % 2016 450,625 29,873 (11,129 ) 469,369 7.79 % 2017 528,425 140,898 (1,635 ) 667,688 11.08 % 2018 194,270 - - 194,270 3.22 % 2019 90,129 - - 90,129 1.49 % 2020 320 - - 320 0.00 % Face Amount of Debt 5,452,202 594,174 (24,659 ) 6,021,717 99.89 % Net Premiums on Debt 6,375 - - 6,375 0.11 % Total $ 5,458,577 $ 594,174 $ (24,659 ) $ 6,028,092 100.00 % Debt Covenant Compliance Ratios as of March 31, 2010 Covenant Required Actual Compliance Debt to Gross Asset Value <65 % 54 % Yes Interest Coverage Ratio * >1.75 x 2.32 x Yes Debt Service Coverage Ratio * >1.50 x 1.85 x Yes * Based on rolling twelve months 11 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 New and Renewal Leasing Activity of Same Small Shop Space Less Than 10,000 Square Feet Property Type Square Feet Prior Gross Rent PSF New Initial Gross Rent PSF % Change Initial New Average Gross Rent PSF (2) % Change Average All Property Types (1) 682,061 $ 38.47 $ 33.66 -12.5 % $ 34.48 -10.4 % Stabilized malls 648,530 39.37 34.43 -12.5 % 35.28 -10.4 % New leases 134,930 45.66 38.92 -14.8 % 41.10 -10.0 % Renewal leases 513,600 37.72 33.25 -11.9 % 33.75 -10.5 % Total Leasing Activity Square Feet Total Leased 1,139,363 Operating Portfolio 942,183 Development Portfolio 197,180 Average Annual Base Rents Per Square Foot By Property Type For Small Shop Space Less Than 10,000 Square Feet As of March 31, 2010 2009 Stabilized malls $ 28.87 $ 29.34 Non-stabilized malls 25.41 26.68 Associated centers 11.89 12.08 Community centers 15.06 14.62 Other 19.21 19.05 (1) Includes Stabilized malls, Associated centers, Community centers and Other. (2) Average Gross Rent does not incorporate allowable future increases for recoverable common area expenses. 12 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Top 25 Tenants Based On Percentage Of Budgeted Total Revenues For The Three Months Ended March 31, 2010 Tenant Number of Stores Square Feet Percentage of Total AnnualizedRevenues 1 Limited Brands, LLC (1) 160 802,749 3.06 % 2 Foot Locker, Inc. 179 681,541 2.49 % 3 Abercrombie & Fitch, Co. 96 651,171 2.25 % 4 The Gap Inc. 91 973,041 2.20 % 5 AE Outfitters Retail Company 86 501,349 2.15 % 6 Signet Group plc (2) 117 208,108 1.87 % 7 Genesco Inc. (3) 192 277,508 1.58 % 8 Luxottica Group, S.P.A. (4) 141 313,426 1.51 % 9 Dick's Sporting Goods, Inc. 18 1,074,973 1.42 % 10 Zale Corporation 135 137,963 1.34 % 11 Express Fashions 48 398,716 1.33 % 12 JC Penney Co., Inc. (5) 75 8,528,105 1.31 % 13 Finish Line, Inc. 72 372,872 1.28 % 14 New York & Company, Inc. 56 400,014 1.25 % 15 Charlotte Russe Holding, Inc. 52 360,274 1.15 % 16 Dress Barn, Inc. (6) 96 423,259 1.07 % 17 Aeropostale, Inc. 75 257,941 1.01 % 18 Pacific Sunwear of California 67 248,824 0.96 % 19 The Buckle, Inc. 48 238,014 0.89 % 20 Barnes & Noble Inc. 20 704,452 0.88 % 21 The Regis Corporation 156 187,594 0.87 % 22 Christopher & Banks, Inc. 84 287,130 0.85 % 23 The Children's Place Retail Stores, Inc. 53 223,765 0.85 % 24 Sun Capital Partners, Inc. (7) 55 685,426 0.79 % 25 Forever 21 Retail, Inc. 21 278,057 0.78 % 2,193 19,216,272 35.14 % (1) Limited Brands, LLC operates Victoria's Secret and Bath & Body Works. (2) Signet Group plc operates Kay Jewelers, Marks & Morgan, JB Robinson, Shaw's Jewelers, Osterman's Jewelers, LeRoy's Jewelers, Jared Jewelers, Belden Jewelers and Rogers Jewelers. (3) Genesco Inc. operates Journey's, Jarman, Underground Station, Hat World, Lids, Hat Zone, and Cap Factory stores. (4) Luxottica Group, S.P.A. operates Lenscrafters, Sunglass Hut, and Pearl Vision. (5) JC Penney Co., Inc. owns 36 of these stores. (6) Dress Barn, Inc. operates Justice, dressbarn and maurices. (7) Sun Capital Partners, Inc. operates Fazoli's, Anchor Blue, Gordmans, Limited Stores, Smokey Bones and Souper Salad. (8) The percentage of total revenues is based on 2010 budgeted revenues of approximately $1.083 billion 13 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Capital Expenditures for Three Months Ended March 31, 2010 (In thousands) Tenant allowances $ 4,217 Renovations 104 Deferred maintenance: Parking lot and parking lot lighting 7 Roof repairs and replacements 539 Other capital expenditures 2,662 Total deferred maintenance expenditures 3,208 Total capital expenditures $ 7,529 The capital expenditures incurred for maintenance such as parking lot repairs, parking lot lighting and roofs are classified as deferred maintenance expenditures. These expenditures are billed to tenants as common area maintenance expense and the majority is recovered over a five to fifteen year period. Renovation capital expenditures are for remodelings and upgrades to enhance our competitive position in the market area.A portion of these expenditures covering items such as new floor coverings, painting, lighting and new seating areas are also recovered through tenant billings.The costs of other items such as new entrances, new ceilings and skylights are not recovered from tenants.We estimate that 30% of our renovation expenditures are recoverable from our tenants over a ten to fifteen year period.The third category of capital expenditures is tenant allowances, sometimes made to third-generation tenants.Tenant allowances are recovered through minimum rents from the tenants over the term of the lease. Deferred Leasing Costs Capitalized (In thousands) 2010 2009 Quarter ended: March 31, $ 212 $ 651 June 30, - 208 September 30, - 690 December 31, - 699 $ 212 $ 2,248 14 CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months Ended March 31, 2010 Properties Opened During the Three Months Ended March 31, 2010 (Dollars in thousands) CBL's Share of Property Location Total Project Square Feet Total Cost (b) Cost to Date (c) Date Opened Initial Yield Community/Open-Air Centers: The Pavilion at Port Orange (Phase I and Phase 1A) (a) Port Orange, FL 492,296 $ 67,438 $ 66,562 Fall-09/Spring-10 7.3 %* 492,296 $ 67,438 $ 66,562 Properties Under Development at March 31, 2010 (Dollars in thousands) CBL's Share of Property Location Total Project Square Feet Total Cost (b) Cost to Date (c) Date Opened Initial Yield Community/Open-Air Centers: The Forum at Grandview Phase I (a) Madison, MS 110,690 $ 16,798 $ 9,234 Fall-10 7.0 %* 110,690 $ 16,798 $ 9,234 (a)The Pavilion at Port Orange is a 50/50 joint venture and The Forum at Grandview is a 75/25 joint venture. (b)Total Cost is presented net of reimbursements to be received. (c)Cost to Date does not reflect reimbursements until they are received. *Pro Forma initial yields for phased projects reflect full land cost in Phase I.Combined pro forma yields are higher than Phase I project yields. 15
